DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-3, 5, 8-12, 14, 17-18, and 21-26) in the reply filed on January 4, 2021 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2021.
Information Disclosure Statement
The information disclosure statement filed on 04/01/2019 has been considered.  The International Search Report and Written Opinion for PCT/US2017/068692 was not provided even though it is listed on the IDS.
Claim Objections
Claim 10 objected to because of the following informalities:  
Lines 4-5: “determining, by one or more computer devices, the non-invasive cholesterol test is to be performed” should say “determining, by one or more computer devices, if the non-invasive cholesterol test is to be performed”.
Claim 18 objected to because of the following informalities:
Lines 9-10: “a first time period ;” should be “a first time period;”. Please remove the extra space.
Claim 19 objected to because of the following informalities:
Lines 13 and 15: Please add “non-invasive” in front of “glucose test result” to be consistent with “non-invasive cholesterol test result” in lines 13 and 16.
Claim 20 objected to because of the following informalities:
Line 6: Please add “non-invasive” in front of “glucose test result” to be consistent with “non-invasive cholesterol test result” in claim 19, lines 13 and 16.
Claim 21 objected to because of the following informalities:
Line 6: “temperature, clinical” should say “temperature, a clinical”.
Claim 23 objected to because of the following informalities:
Line 3: “a first time period ;” should be “a first time period;”. Please remove the extra space.
Claim 25 objected to because of the following informalities:
Line 3: “obtaining a user profile information of the user” should say “obtaining user profile information of the user”. Please remove “a”.
Claim 25 objected to because of the following informalities:
Line 6: “temperature, clinical” should say “temperature, a clinical”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the comparison" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Considering changing the previous limitation (“comparing the second predicted value etc.”) to “making a comparison between the second predicted value etc.” in order to overcome lack of antecedent basis.
Claim 14 recites the limitation "the comparison" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Considering changing the previous limitation (“comparing the second predicted value etc.”) to “making a comparison between the second predicted value etc.” in order to overcome lack of antecedent basis.
Claim 23 recites the limitation "an infrared sensor" in line 3, whereas an infrared sensor was already introduced in a claim that claim 23 depends from (claim 9, line 3).  It is unclear whether applicant intended to claim the same or a different infrared sensor.  Consider changing to “the infrared sensor”.
The limitation “a second time period” in claim 24 (line 8) renders the claim indefinite.  It is unclear how there could be a second time period when there was no previous time period disclosed in claim 24 or any of the claims from which claim 24 depends from.  A suggestion for overcoming this rejection would be adding the limitation “for a first time period” after “a first infrared signal” in 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-12, 14, 17-18, and 21-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,244,985. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set out to claim a system and computer-implemented method for a non-invasive diagnostic test to detect a medical state of the user.  The instant claims cover similar subject matter as its parent, U.S. Patent No.10,244,985, with alterations that may broaden the scope of protection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-12, 14, 17, 21-23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eom (U.S PGPUB No. 2016/0120460) and Sheldon (U.S PGPUB No. 2014/0316220).
Regarding claims 1 and 10, Eom teaches a system and a computer-implemented method comprising: one or more computer devices and one or more storage devices storing instructions that, when executed by the one or more computer devices, cause the one or more computer devices to perform operations (paragraphs [0028], [0088], [0100]) comprising: receiving an input corresponding to a request to begin a non-invasive glucose test or a non-invasive cholesterol test to detect a medical state of a user (paragraphs [0008], [0019]-[0020]); in response to receiving the input, determining that the non-invasive cholesterol test is to be performed in conjunction with the non-invasive glucose test (paragraphs [0019]-[0020], [0050] – a unique signal based on blood glucose and cholesterol); (Figure 1B, element 131) outputting, through a display or a speaker, at least one of the first test result or the second test result (paragraph [0048]). Eom does not teach the limitation of instant claims 1 and 10, that is wherein the system and computer-implemented method perform operations comprising: identifying 
Sheldon teaches a personal health monitoring system and a method for using the system to monitor a person’s physiological condition or attributes and use that information to diagnose, predict and/or advise a user on his or her well-being (paragraph [0002]).  While Eom only discloses the use of one sensor (paragraphs [0022] and [0065]), Sheldon teaches the use of multiple sensors to sense diagnostic parameters of the user such as blood sugar, i.e. glucose, and cholesterol (paragraph [0025]).  Sheldon also teaches (Figure 10, elements 100, 104, 106, and 110) the features of activating the sensors, receiving signal data through the sensors, and determining test results for the non-invasive glucose and cholesterol tests (paragraphs [0039]-[0040] – the database 106 may store personal physical data 106A that is measured by or collected by the system 100 via the input system 104, such as cholesterol and glucose levels).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom with the teachings of Sheldon.  Similarly to Sheldon, Eom teaches a device and method for detecting biosignal information of a user through the skin of the user and obtaining could be intrusive (paragraph [0025]).  Although only Sheldon discloses the use of multiple sensors, as opposed to one sensor in Eom, both disclose the ability to measure cholesterol and glucose levels.  One of ordinary skill in the art at the time of filing would have recognized that specifically performing the non-invasive cholesterol test with the non-invasive glucose test would produce valuable information.  For instance, performing both of these tests at once could garner information related to diabetic dyslipidemia, which is driven by a relationship between glucose and cholesterol, as evidenced by Parhofer (“Interaction between Glucose and Lipid Metabolism: More than Diabetic Dyslipidemia”; 2015).  Therefore, claims 1 and 10 are unpatentable over Eom and Sheldon.
Regarding claims 2 and 11, Eom teaches the system and computer-implemented method of claims 1 and 10, respectively (paragraphs [0028], [0088], and [0100]).  Eom does not teach the limitations of instant claims 2 and 11, that is wherein determining the first test result and the second test result comprises: obtaining a first predicted value for the non-invasive glucose test and a second predicted value for the non-invasive cholesterol test; determining the first test result based on the first predicted value and the first signal data; and determining the second test result based on the second predicted value and the second signal data.
Sheldon teaches a personal health monitoring system and a method for using the system to monitor a person’s physiological condition or attributes and use that the database 106 may store personal physical data 106A that is measured by or collected by the system 100 via the input system 104, such as cholesterol and glucose levels).  Sheldon teaches (Figure 10, elements 100, 103, 104, 106, 106e, 150) obtaining predicted values for the non-invasive glucose and cholesterol tests and determining test results based on the predicted values and signal data (paragraphs [0039], [0047], [0051], [0058]) – The database 106 contains the signal data and the diagnoses/predictions portion of the database 106e creates prediction values for the user.  The predictive module 103 uses all of the information compiled in the database to determine correlations to generate predictive rules that impact the “test result” that leads to recommendations for the user in the recommendation block 150).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom with the teachings of Sheldon. Similarly to Sheldon, Eom teaches a device and method for detecting biosignal information of a user through the skin of the user and obtaining health status information of the user by using the detected biosignal information (paragraph [0008]).  Like Sheldon, Eom also discloses the feature of providing a task of the user for improving a health status (paragraph [0008]).  Sheldon further explains that the more types of information over time that are collected leads to a better opportunity to data mine the collected data for creating baselines, ranges, trends, diagnostics, and 
Regarding claims 3 and 12, Eom teaches the system and computer-implemented method of claims 2 and 11, respectively (paragraphs [0028], [0088], and [0100]).  Eom does not teach the limitation of instant claims 3 and 12, that is wherein determining the first test result comprises: obtaining raw data from the first signal data; selecting, from a set of known pathways, a particular pathway based on the raw data; obtaining the first predicted value based on the particular pathway; and determining the first test result based on the first predicted value and the raw data.  
Sheldon teaches a personal health monitoring system and a method for using the system to monitor a person’s physiological condition or attributes and use that information to diagnose, predict and/or advise a user on his or her well-being (paragraph [0002]).  Sheldon also teaches (Figure 10, elements 100, 104, 106) the system and computer–implemented method for determining the non-invasive glucose and non-invasive cholesterol test results (paragraph [0040] – the database 106 may store personal physical data 106A that is measured by or collected by the system 100 via the input system 104, such as cholesterol and glucose levels).  Sheldon further teaches (Figure 10, elements 100, 103, 106) that the data processing unit of the predictive module may use raw data, or may preprocess the raw data and operate on processed or statistical data, e.g., on means, medians, standard deviations, etc. (paragraph [0051]).  Sheldon further teaches other pathways of the raw data including The database 106 contains the signal data and the diagnoses/predictions portion of the database 106e creates prediction values for the user.  The predictive module 103 uses all of the information compiled in the database to determine correlations to generate predictive rules that impact the “test result” that leads to recommendations for the user in the recommendation block 150).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom with the teachings of Sheldon. Similarly to Sheldon, Eom teaches a device and method for detecting biosignal information of a user through the skin of the user and obtaining health status information of the user by using the detected biosignal information (paragraph [0008]).  It would have been obvious to one of ordinary skill in the art that the multiple pathways laid out by Sheldon are useful for potentially determining highly correlated data to be used to make strong predictions, as taught by Sheldon (paragraph [0051].  Therefore, claims 3 and 12 are unpatentable over Eom and Sheldon.
Regarding claims 5 and 14, Eom teaches the system and computer-implemented method of claims 2 and 11, respectively (paragraphs [0028], [0088], and [0100]). Eom does not teach the limitation of instant claims 5 and 14, that is wherein determining the second test result comprises: obtaining raw data from the second signal data; obtaining 
Sheldon teaches a personal health monitoring system and a method for using the system to monitor a person’s physiological condition or attributes and use that information to diagnose, predict and/or advise a user on his or her well-being (paragraph [0002]). Sheldon also teaches (Figure 10, elements 100, 103, 106) that the data processing unit of the predictive module may use raw data, or may preprocess the raw data (paragraph [0051]).  Sheldon teaches (Figure 10, elements 100, 103, 104, 106, 106e, 150) obtaining predicted values for the non-invasive glucose and cholesterol tests and determining test results based on the predicted values and signal data (paragraphs [0039], [0047], [0051], [0058] – The database 106 contains the signal data and the diagnoses/predictions portion of the database 106e that creates prediction values for the user.  The predictive module 103 uses all of the information compiled in the database to determine correlations to generate predictive rules that impact the “test result” that leads to recommendations for the user in the recommendation block 150).  Sheldon teaches (Figure 10, elements 106, 106a) that the system collects via the input system personal physical data of the user (paragraph [0040]).  Sheldon further teaches (Figure 10, elements 104, 106, and 110) that a collection of data can be made on cholesterol levels, such data being used for creating baselines, ranges, trends, diagnostics, prognostics, etc. (paragraphs [0025], [0040], [0051]).  Sheldon even further 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom with the teachings of Sheldon. Similarly to Sheldon, Eom teaches a device and method for detecting biosignal information of a user through the skin of the user and obtaining health status information of the user by using the detected biosignal information (paragraph [0008]).  It would have been obvious to one of ordinary skill in the art that comparing predicted values to collections of previously obtained values would allow the system and method to determine more accurate test results.  Therefore, claims 5 and 14 are unpatentable over Eom and Sheldon.
Regarding claims 8 and 17, Eom teaches the system and computer-implemented method of claims 1 and 17, respectively (paragraphs [0028], [0088], [0100]), (Figure 1B, element 100) wherein the non-invasive glucose test and the non-invasive cholesterol test are performed by a watch including the one or more computer devices (paragraph [0045]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined teachings of Eom and Sheldon with further teachings by Eom disclosing the non-invasive glucose test and the non-invasive cholesterol test being performed by a watch.  It would have been obvious that having such a health care device in the form of a watch 
Regarding claim 9, Eom teaches the system of claim 1 (paragraphs [0028], [0088], [0100]), (Figure 1A, elements 100, 110) wherein the one or more first sensors comprise one or more of a light sensor, a laser sensor, or an infrared sensor (paragraph [0052], lines 13-16; paragraph [0056]), and wherein (Figure 1A, elements 100, 110) the one or more second sensors comprise one or more of a light sensor, a laser sensor, an infrared sensor, an impedance sensor or an electromagnetic sensor (paragraph [0052]; paragraph [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined teachings of Eom and Sheldon with further teachings by Eom regarding the types of sensors contained by the system.  Eom makes it clear that the sensors can sense reflected light and bio-impedance (paragraphs [0052] and [0056]).  Therefore, claim 9 is unpatentable over Eom and Sheldon.
Regarding claims 21 and 25, Eom teaches the system and the computer-implemented method of claim 2 and 11, respectively (paragraphs [0028], [0088], and [0100]).  Eom does not teach the limitation of instant claims 21 and 25, that is wherein obtaining the first predicted value for the non-invasive glucose test comprises: obtaining a user profile information of the user; determining, from the first signal data, one or more of a blood pressure or a body temperature of the user; determining, using one or more of the blood pressure or the body temperature, clinical Correlation Information value for Glucose (cCIG) for the user; determining, using the user profile information of the user, 
Sheldon teaches a personal health monitoring system and a method for using the system to monitor a person’s physiological condition or attributes and use that information to diagnose, predict and/or advise a user on his or her well-being (paragraph [0002]).  Sheldon teaches (Figure 10, elements 100, 103, 104, 106, 106e, 150) obtaining predicted values for the non-invasive glucose and cholesterol tests and determining test results based on the predicted values and signal data (paragraphs [0039], [0047], [0051], [0058]).  Sheldon teaches (Figure 10, elements 106, 106a) that the system collects via the input system personal physical data of the user (paragraph [0040]).  Sheldon also teaches that along with measuring glucose and cholesterol levels, the health monitoring system can also collect data regarding body temperature and blood pressure (paragraph [0021], lines 1-8; paragraph [0040], lines 9-16).  Sheldon further teaches (Figure 10, elements 100, 103, 104, 106) wherein combinations of blood pressure and body temperature, or combinations of any of the measured parameters, can be used to make correlations that could potentially incorporate and/or determine a value for glucose (i.e. cCIG) (paragraph [0040], [0051]).  Sheldon further teaches (Figures 6 and 7A) that demographic information of the user, such as sex, race, and age, is collected and incorporated into test results and recommendations (paragraphs [0022], [0030], [0035]).  Sheldon further teaches (Figures 9A-9B, elements 82, 84, 86, 88; Figure 10, element 103) where a clinical dataset range based on the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom with the teachings of Sheldon. Similarly to Sheldon, Eom teaches a device and method for detecting biosignal information of a user through the skin of the user and obtaining health status information of the user by using the detected biosignal information (paragraph [0008]).  Eom also teaches (Figure 1B) that the device is capable of measuring the user’s blood pressure (paragraph [0048]).  It would have been obvious to one of ordinary skill in the art that including demographic information and other physical parameters of the user would allow for a more holistic view of the user in order to produce the best invasive glucose test result.  Therefore, claims 21 and 25 are unpatentable over Eom and Sheldon.
Regarding claims 22 and 26, Eom teaches the system and the computer-implemented method of claims 5 and 14, respectively (paragraphs [0028], [0088], and [0100]).  Eom does not teach the limitation of instant claims 22 and 26, that is wherein comparing the second predicted value to one or more previously obtained cholesterol levels of the user comprises: computing a difference between the second predicted value and the one or more previously obtained cholesterol levels; comparing the difference to a threshold value; in response to the difference being less than or equal to the threshold value, setting the second predicted value as the second test result; and in response to the difference being greater than the threshold value, setting the second predicted value as the second test result: reactivating the one or more second sensors 
Sheldon teaches a personal health monitoring system and a method for using the system to monitor a person’s physiological condition or attributes and use that information to diagnose, predict and/or advise a user on his or her well-being (paragraph [0002]).  Sheldon teaches (Figure 10, elements 104, 106, and 110) that a collection of data can be made on cholesterol levels, such data being used for creating baselines, ranges, trends, diagnostics, prognostics, etc. (paragraphs [0025], [0040], [0051]).  Sheldon also teaches where deviations from collections of previously obtained values, such as baselines, are determined and factored into the overall test result (paragraph [0005], lines 5-11; paragraph [0040], [0051]).  Sheldon goes on to explain (Figure 9A, elements 58, 60, 62, 64, 66, and 68) that deviations from the baseline and/or normal range can be classified or categorized by identifying the deviation as normal, a little high, high, a little low, low, or by using a positive and negative base ten scale (paragraphs [0032] and [0034]).  Following a determination of the deviations from the baseline and/or normal range, (Figure 9A, elements 68, 70, 72, 74, 76, and 78) the test result can be kept and used to alert the user with a list of possible treatments, regardless of the amount of deviation (paragraph [0034]).  Sheldon further teaches (Figure 9A, elements 58, 60, 62, 64, 66, 68) that the system contains a default to interpret rather the measured parameters are sufficient and current enough to provide a reasonably accurate baseline and range measurement, and ultimately, a test result.  If 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom with the teachings of Sheldon. Similarly to Sheldon, Eom teaches a device and method for detecting biosignal information of a user through the skin of the user and obtaining health status information of the user by using the detected biosignal information (paragraph [0008]).  It would have been obvious to one of ordinary skill in the art that comparing a predicted value to previously obtained values, such as those in the form of a baseline or a range, would allow for an indication of the significance of the predicted value.  A predicted value further from the baseline could lead to a different conclusion on the medical state of the user as opposed to a value that is closer to the baseline or in a certain range.  It would have also been obvious that reactivating the sensors to receive new signal data could be beneficial if the data is old or insufficient in producing an accurate range in which to compare the predicted value.  Therefore, claims 22 and 26 are unpatentable over Eom and Sheldon.
Regarding claim 23, Eom teaches the system of claim 9 (paragraphs [0028], [0088], [0100]), wherein (Figure 1A, elements 100, 110) receiving the first signal data comprises: applying, on a region of the user's skin using one or more of the light sensor, the laser sensor, or the infrared sensor, an infrared signal or a pulse signal for a first time period (paragraph [0052]; paragraph [0056]), (Figure 1A, elements 100, 110) detecting a reflection of one or more of the infrared signal or the pulse signal from the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined teachings of Eom and Sheldon with further teachings by Eom regarding how sensors were used for receiving signal data.  Eom makes it clear that the sensors can sense reflected light that was emitted on the user (paragraphs [0052] and [0056]).  Eom also teaches that biosignal information such as ECG signals and blood pressure can be obtained and further processed and filtered by a processor (paragraphs [0052] and [0056]).  Therefore, claim 23 is unpatentable over Eom and Sheldon.
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eom (U.S PGPUB No. 2016/0120460) and Sheldon (U.S PGPUB No. 2014/0316220), further in view of Hall, et al. (U.S Patent No. 5,361,758).
Regarding claim 18, Eom teaches the computer-implemented method of claim 10 (paragraphs [0028], [0088], [0100]), (Figure 1A, elements 100, 110) wherein the one or more first sensors comprise one or more of a light sensor, a laser sensor, or an infrared sensor (paragraph [0052], lines 13-16; paragraph [0056]), (Figure 1A, elements 100, 110) and wherein the one or more second sensors comprise one or more of a light sensor, a laser sensor, an infrared sensor, an impedance sensor or an electromagnetic sensor (paragraph [0052]; paragraph [0056]); (Figure 1A, elements 100, 110) wherein receiving the first signal data comprises: applying, on a region of the user's skin using one or more of the light sensor, the laser sensor, or the infrared sensor, an infrared 
Hall teaches a non-invasive device measuring concentration levels of blood and tissue constituents in a human that uses a polychromatic light source that emits a broad spectrum of light in the near infrared range (Column 2, lines 26-30).  Hall also teaches (Figure 2) where a typical absorption spectra (Log 1/T), where T is the light transmitted, is shown for fingertip measurements of the variance of glucose concentrations with a wavelength over the 700 nm to 1100 nm range (Column 7, lines 1-10).  Hall further teaches (Figure 2) that there are means coupled to the device for taking absorbance measurements from at least one of transmitted and reflected light from the collected light at several different wavelengths simultaneously (Column 2, lines 39-48).  Hall even further teaches (Figure 4) that a prediction set of measurements was taken from subjects non-invasively in order to predict the actual level of glucose concentration (Column 7, lines 47-54). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom and Sheldon with the teachings of Hall.  Eom, Sheldon, and Hall each teach a non-invasive, health monitoring device that is capable of measuring glucose and cholesterol values for a patient.  Eom suggested the idea that the sensor may detect the biosignal information by using signals reflected from the user when light is emitted on the user (paragraph [0052]).  Although Eom didn’t go into much detail, it would have been obvious to one of ordinary skill in the art that absorption, the opposite of reflection, was a possible way that such a sensor could process and quantify reflected light.  Like Sheldon, Hall also makes it clear that it’s obvious that more than one signal data may 
Regarding claim 24, Eom teaches the system of claim 9 (paragraphs [0028], [0088], [0100]), (Figure 1A, elements 100, 110) wherein receiving the second signal data comprises: applying, on a region of the user's skin using one of the light sensor, the laser sensor, or the infrared sensor, a first infrared signal (paragraph [0052]; paragraph [0056]); (Figure 1A, elements 100, 110) detecting a first reflection of the first infrared signal from the region of the user's skin (paragraph [0052], lines 13-16; paragraph [0056]); (Figure 1A, elements 100, 110) applying, using the electromagnetic sensor, a magnetic field on the region of the user's skin for a second time period (paragraphs [0052], [0056]); (Figure 1A, elements 100, 110) applying, on the region of the user's skin using one of the light sensor, the laser sensor, or the infrared sensor, a second infrared signal (paragraphs [0052], [0056]); (Figure 1A, elements 100, 110) detecting a second reflection of the second infrared signal from the region of the user's skin (paragraph [0052], lines 13-16; paragraph [0056]). Eom does not teach the limitation of instant claim 24, that is wherein receiving the second signal data comprises: determining a first infrared absorption spectra data based on the first reflection; determining a second infrared absorption spectra data based on the second reflection; and determining the second signal data using the first infrared absorption spectra data and the second infrared absorption spectra data.
Hall teaches a non-invasive device measuring concentration levels of blood and tissue constituents in a human that uses a polychromatic light source that emits a broad spectrum of light in the near infrared range (Column 2, lines 26-30).  Hall also teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Eom and Sheldon with the teachings of Hall.  Eom, Sheldon, and Hall each teach a non-invasive, health monitoring device that is capable of measuring glucose and cholesterol values for a patient.  Eom suggested the idea that the sensor may detect the biosignal information by using signals reflected from the user when light is emitted on the user (paragraph [0052]).  Although Eom didn’t go into much detail, it would have been obvious to one of ordinary skill in the art that absorption, the opposite of reflection, was a possible way that such a sensor could process and quantify reflected light.  Like Sheldon, Hall also makes it clear that it’s obvious that more than one signal data may be obtained by the device and method.  
Therefore, claim 24 is unpatentable over Eom, Sheldon, and Hall, et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartkowiak, et al. (WO 03082098) teaches an analyte monitoring device that predicts glucose levels in a subject.  Belotserkovsky (U.S Patent No. 7,486,976) teaches a simple non-invasive technique for fast and accurate glucose level monitoring.  Brauker, et al. (U.S PGPUB No. 2009/0062635) teaches systems and methods for dynamically and intelligently estimating analyte data from a continuous analyte sensor.  Ferber, et al. (U.S PGPUB No. 2014/0316226) teaches an analyzer for detecting a concentration of nutrients in the blood.  Stivoric, et al. (U.S PGPUB No. 2015/0282767) teaches systems and methods for non-invasively determining parameters related to blood glucose.  Simpson, et al. (U.S PGPUB No. 2016/0328991) teaches systems and methods for monitoring glucose levels.  Chaychi (U.S PGPUB No. 2017/0055891) teaches an architecture for determining blood glucose levels in a patient using infrared energy.  Xing (U.S Patent No. 9,811,818) teaches a wearable device for point of healthcare saliva testing.                                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792